Name: 82/5/EEC: Commission Decision of 7 December 1981 approving a programme relating to processing and marketing of poultry and poultrymeat in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-01-09

 Avis juridique important|31982D000582/5/EEC: Commission Decision of 7 December 1981 approving a programme relating to processing and marketing of poultry and poultrymeat in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 005 , 09/01/1982 P. 0016 - 0016*****COMMISSION DECISION of 7 December 1981 approving a programme relating to processing and marketing of poultry and poultrymeat in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (82/5/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas, on 26 January 1981, the Dutch Government forwarded the programme relating to processing and marketing of poultry and poultrymeat and on 17 August 1981 provided additional details; Whereas this programme relates to the modernization and rationalization and concentration of facilities for poultry slaughtering, poultrymeat processing and improving the value of by-products with the aim of reducing slaughtering costs and thus stabilizing producers' incomes; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector in question; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of this Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to processing and marketing of poultry and poultrymeat pursuant to Regulation (EEC) No 355/77 communicated by the Dutch Government on 26 January 1981 and supplemented on 17 August 1981 is hereby approved. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 7 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.